Order issued October      5 , 2012




                                                In The
                                    (Court uf Apprats
                          JITjftj1 Elistrirt of &rxasatDallas
                                        No. 05-11-01274-CR

                                 DANA M. DIGUETTE, Appellant
                                                   V.
                                THE STATE OF TEXAS, Appellee


                                              ORDER


        Appellant was convicted of the class C misdemeanor offense of contributing to the non-

attendance of her child at school. See TEX. EDUC. CODE ANN. § 25.093. A fine of $400 was

imposed. Appellant's brief was due by October 2, 2011. Appellant, who is representing herself in

this appeal, has neither filed a brief nor communicated with the Court regarding the appeal.

        Accordingly, this Court ORDERS appellant to file her brief by OCTOBER 31, 2012. If

appellant's brief is not filed by the date specified, we will, without further notice, submit the appeal

without briefs. See TEX. R. APP. P. 38.8(b); Lott v. State, 874 S.W.2d 687 (Tex. Crim. App. 1994).

        We DIRECT the Clerk to send a copy of this order, by first-class mail, to Dana M. Diguette,

3901 Cambridge Drive, Garland, Texas 75043.




                                                         IiA'VID L. BRIDGES
                                                         JUSTICE